Exhibit 10.1

 

AGREEMENT

 

This Agreement (this “Agreement”) is made and entered into as of March 16, 2018
by and among Bemis Company, Inc., a Missouri corporation (the “Company”), and
the entities and natural persons set forth in the signature pages hereto
(collectively, “Starboard”) (each of the Company and Starboard, a “Party” to
this Agreement, and collectively, the “Parties”).

 

RECITALS

 

WHEREAS, the Company and Starboard have engaged in various discussions and
communications concerning the Company’s business, financial performance and
strategic plans;

 

WHEREAS, as of the date hereof, Starboard has a beneficial ownership (as
determined under Rule 13d-3 promulgated under the Securities Exchange Act of
1934, as amended, or the rules or regulations promulgated thereunder (the
“Exchange Act”)) interest in the common stock, $0.10 par value per share, of the
Company (the “Common Stock”) totaling, in the aggregate, 3,030,000 shares, or
approximately 3.3% of the Common Stock issued and outstanding on the date
hereof;

 

WHEREAS, Starboard submitted a letter to the Company on February 2, 2018 (the
“Nomination Letter”), nominating director candidates to be elected to the
Company’s board of directors (the “Board”) at the Company’s 2018 annual meeting
of shareholders (the “2018 Annual Meeting”); and

 

WHEREAS, as of the date hereof, the Company and Starboard have determined to
come to an agreement with respect to the composition of the Board and certain
other matters, as provided in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and agreements contained herein, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto, intending to be legally bound hereby, agree as follows:

 

1.                                      Board Appointments and Related
Agreements.

 

(a)                                 Board Appointments.

 

(i)                                     The Company agrees that immediately
following the execution of this Agreement, the Board and all applicable
committees of the Board shall take all necessary actions to appoint Marran H.
Ogilvie, George W. Wurtz III, and Robert H. Yanker (each an “Appointed Director”
and, collectively, the “Appointed Directors”) and Guillermo Novo (the
“Additional Independent Director” and, collectively with the Appointed
Directors, the “New Directors”) as directors of the Company.  Prior to the date
of this Agreement, each of the New

 

--------------------------------------------------------------------------------


 

Directors has submitted to the Company a fully completed copy of the Company’s
standard director & officer questionnaire (the “D&O Questionnaire”).

 

(ii)                                  The Company agrees that (A) the Board
shall nominate the following individuals, and only the following individuals,
for election to the Board at the 2018 Annual Meeting for terms expiring at the
Company’s 2019 annual meeting of shareholders (the “2019 Annual Meeting”) and
subject to their consent to serve:  (x) each Appointed Director (including any
Replacement Director); (y) the Additional Independent Director; and (z) William
F. Austen, Katherine C. Doyle, Adele M. Gulfo, David S. Haffner, Timothy M.
Manganello, Arun Nayar, David T. Szczupak, Holly A. Van Deursen, and Philip G.
Weaver (collectively, the “Continuing Directors”), and (B) the Company shall
recommend, support and solicit proxies for the Appointed Directors at the 2018
Annual Meeting in the same manner as it recommends, supports, and solicits
proxies for the election of the Continuing Directors and the Additional
Independent Director.  The Company shall use its reasonable best efforts to hold
the 2018 Annual Meeting no later than May 31, 2018.

 

(iii)                               If any Appointed Director (or any
Replacement Director, as defined below) is unable or unwilling to serve as a
director and ceases to be a director, resigns as a director or is removed as a
director prior to the expiration of the Standstill Period (as defined below),
and at such time Starboard beneficially owns (as determined under Rule 13d-3
promulgated under the Exchange Act) in the aggregate at least the lesser of 1.5%
of the Company’s then-outstanding Common Stock (on an as-converted basis, if
applicable) and 1,364,633 shares of Common Stock (subject to adjustment for
stock splits, reclassifications, combinations and similar adjustments) (such
lesser amount, the “Minimum Ownership Threshold”), Starboard shall have the
ability to recommend a substitute person in accordance with this
Section 1(a)(iii) (any such replacement nominee shall be referred to as a
“Replacement Director”).  Any Replacement Director must (A) be reasonably
acceptable to the Board (such acceptance not to be unreasonably withheld),
(B) qualify as “independent” pursuant to New York Stock Exchange (“NYSE”)
listing standards, (C) have the relevant financial and business experience to be
a director of the Company and (D) be independent of Starboard (for the avoidance
of doubt, the nomination by Starboard of such person to serve on the board of
any other company shall not, in and of itself, cause such person to not be
deemed independent of Starboard).  The Nominating and Corporate Governance
Committee of the Board (the “Nominating Committee”) shall make its determination
and recommendation regarding whether such Replacement Director meets the
foregoing criteria within five (5) business days after (1) such nominee has
submitted to the Company the D&O Questionnaire and (2) representatives of the
Board have conducted customary interviews of such nominee.  The Company shall
use its reasonable best efforts to conduct any interviews contemplated by this
Section 1(a)(iii) as promptly as practicable, but in any case, assuming
reasonable availability of the nominee, within ten (10) business days after
Starboard’s submission of such nominee.  In the event the Nominating Committee
does not accept a person recommended by Starboard as a

 

2

--------------------------------------------------------------------------------


 

Replacement Director, Starboard shall have the right to recommend additional
substitute persons whose appointment shall be subject to the Nominating
Committee recommending such persons in accordance with the procedures described
above.  Upon the recommendation of a Replacement Director nominee by the
Nominating Committee, the Board shall vote on the appointment of such
Replacement Director to the Board no later than five (5) business days after the
Nominating Committee’s recommendation of such Replacement Director; provided,
however, that if the Board does not appoint such Replacement Director to the
Board pursuant to this Section 1(a)(iii), the Parties shall continue to follow
the procedures of this Section 1(a)(iii) until a Replacement Director is elected
to the Board.  Subject to NYSE rules and applicable law, upon a Replacement
Director’s appointment to the Board, the Board and all applicable committees of
the Board shall take all necessary actions to appoint such Replacement Director
to any applicable committee of the Board of which the replaced director was a
member immediately prior to such director’s resignation or removal. Subject to
NYSE rules and applicable law, until such time as any Replacement Director is
appointed to any applicable committee of the Board, one of the other Appointed
Directors (as designated by Starboard) will serve as an interim member of such
applicable committee. Any Replacement Director designated pursuant to this
Section 1(a)(iii) replacing an Appointed Director prior to the 2018 Annual
Meeting shall stand for election at the 2018 Annual Meeting together with the
Company’s other nominees.  Starboard shall promptly (and in any event within
five business days) inform the Company in writing if Starboard fails to satisfy
the Minimum Ownership Threshold at any time.

 

(iv)                              During the period commencing with the 2018
Annual Meeting through the expiration of the Standstill Period, the Board shall
take all necessary actions to set the size of the Board at no more than 13
directors, unless Starboard consents in writing to any proposal to increase the
size of the Board.

 

(b)                                 Board Committees.

 

(i)                                     Immediately following the execution of
this Agreement, the Board and all applicable committees of the Board shall take
all necessary actions to appoint David S. Haffner, Marran H. Ogilvie, Philip G.
Weaver, and Robert H. Yanker to the Finance and Strategy Committee of the Board
(the “Finance and Strategy Committee”) and to appoint Philip G. Weaver as its
Chairman.  During the Standstill Period, unless otherwise agreed by the Finance
and Strategy Committee, the Finance and Strategy Committee shall be composed of
four directors, including two Appointed Directors (or Replacement Directors). 
Subject to NYSE rules and applicable law, until such time as a Replacement
Director is appointed to the Finance and Strategy Committee, one of the other
Appointed Directors (as designated by Starboard) will serve as an interim member
of the Finance and Strategy Committee.

 

3

--------------------------------------------------------------------------------


 

(ii)                                  The Company agrees that the Board shall
not amend the Finance and Strategy Committee charter during the Standstill
Period without Starboard’s prior written consent.

 

(iii)                               Subject to NYSE rules and applicable laws,
during the Standstill Period, the Board and all applicable committees of the
Board shall give each of the New Directors the same due consideration for
membership to each other committee of the Board as any other independent
director.

 

(iv)                              Subject to NYSE rules and applicable laws,
during the Standstill Period, the Board and all applicable committees of the
Board shall take all action necessary to ensure that each committee of the Board
formed after the date of this Agreement and during the Standstill Period
includes at least one Appointed Director.

 

(c)                                  Additional Agreements.

 

(i)                                     Starboard shall comply, and shall cause
each of its controlled Affiliates and Associates to comply, with the terms of
this Agreement and shall be responsible for any breach of this Agreement by any
such controlled Affiliate or Associate.  As used in this Agreement, the terms
“Affiliate” and “Associate” shall have the respective meanings set forth in
Rule 12b-2 promulgated by the Securities and Exchange Commission under the
Exchange Act, and shall include all persons or entities that at any time during
the term of this Agreement become Affiliates or Associates of any person or
entity referred to in this Agreement.

 

(ii)                                  Starboard on behalf of itself and its
controlled Affiliates and Associates hereby irrevocably withdraws its Nomination
Letter and any related materials or notices submitted to the Company in
connection therewith.  Upon execution of this Agreement, Starboard shall not,
and shall cause each of its controlled Affiliates and Associates not to,
directly or indirectly, (A) nominate or recommend for nomination any person for
election at the 2018 Annual Meeting, (B) submit any proposal for consideration
at, or bring any other business before, the 2018 Annual Meeting, or
(C) initiate, encourage or participate in any “vote no,” “withhold” or similar
campaign with respect to the 2018 Annual Meeting.  Starboard shall not publicly
or privately encourage or support any other shareholder, person or entity to
take any of the actions described in this Section 1(c)(ii).

 

(iii)                               Starboard shall appear in person or by proxy
at the 2018 Annual Meeting and vote all Common Stock beneficially owned by
Starboard at the 2018 Annual Meeting (A) in favor of all of the Company’s
nominees, including the Continuing Directors, the Appointed Directors, and the
Additional Independent Director, (B) in favor of the ratification of the
appointment of PricewaterhouseCoopers LLP as the Company’s independent
registered public accounting firm for the fiscal year ending December 31, 2018,
(C) in accordance with the Board’s recommendation with respect to the Company’s
“say-on-pay”

 

4

--------------------------------------------------------------------------------


 

proposal and (D) in accordance with the Board’s recommendation with respect to
any other Company proposal or shareholder proposal presented at the 2018 Annual
Meeting; provided, however, that in the event Institutional Shareholder Services
Inc. (ISS) or Glass Lewis & Co., LLC (Glass Lewis) recommends otherwise with
respect to the Company’s “say-on-pay” proposal or any other Company proposal or
shareholder proposal presented at the 2018 Annual Meeting (other than proposals
relating to the election of directors), Starboard shall be permitted to vote in
accordance with the ISS or Glass Lewis recommendation.

 

(iv)                              Starboard acknowledges that, prior to the date
of this Agreement, each Appointed Director is required to submit to the Company
a fully completed copy of the D&O Questionnaire and other reasonable and
customary director onboarding documentation (including an authorization form to
conduct a background check, a representation agreement and certain other
agreements) required by the Company in connection with the appointment or
election of new Board members.  Any Replacement Director shall also promptly
(but in any event prior to being appointed to the Board in accordance with this
Agreement) submit to the Company a fully completed copy of the D&O Questionnaire
and other reasonable and customary director onboarding documentation (including
an authorization form to conduct a background check, a representation agreement
and certain other agreements) required by the Company in connection with the
appointment or election of new Board members.

 

(v)                                 The Company agrees that the Board and all
applicable committees of the Board shall, to the extent that the Board and such
committees have such authority or are entitled to so determine, take all
necessary actions, effective no later than immediately following the execution
of this Agreement, to determine, in connection with their initial appointment as
a director and nomination by the Company at the 2018 Annual Meeting, that each
of the Appointed Directors is deemed to be (i) a “Continuing Director” or an
“Incumbent Director,” as the case may be, as such terms are defined in the
definitions of “Change of Control” under certain Company agreements and plans,
including the Management Agreements the Company maintains with its executive
officers, the Form of Management Contract, the 2014 Stock Incentive Plan, and
the Long Term Deferred Compensation Plan, and (ii) a member of the Board as of
the beginning of any applicable measurement period for the purposes of the
definition of “Change of Control” under certain Company agreements and plans,
including the Third Amended and Restated Credit Agreement and the 3.100% Notes
due 2026, and (iii) any related plans or agreements of the Company that refer to
such plans’ or agreements’ definition of “Change of Control.”

 

2.                                      Standstill Provisions.

 

(a)                                 Starboard agrees that, from the date of this
Agreement until the earlier of (x) the date that is fifteen (15) business days
prior to the deadline for the submission of shareholder nominations for the 2019
Annual Meeting pursuant to the Company’s Bylaws or (y) the date that is
one-hundred (100) days prior to the first anniversary of the

 

5

--------------------------------------------------------------------------------


 

2018 Annual Meeting (the “Standstill Period”), Starboard shall not, and shall
cause each of its controlled Affiliates and Associates not to, in each case
directly or indirectly, in any manner:

 

(i)                                     engage in any solicitation of proxies or
consents or become a “participant” in a “solicitation” (as such terms are
defined in Regulation 14A under the Exchange Act) of proxies or consents
(including, without limitation, any solicitation of consents that seeks to call
a special meeting of shareholders), in each case, with respect to securities of
the Company;

 

(ii)                                  form, join or in any way participate in
any “group” (within the meaning of Section 13(d)(3) of the Exchange Act) with
respect to the Common Stock (other than a “group” that includes all or some of
the entities or persons identified on Exhibit A, but does not include any other
entities or persons that are not identified on Exhibit A as of the date hereof);
provided, however, that nothing herein shall limit the ability of an Affiliate
of Starboard to join the “group” following the execution of this Agreement, so
long as any such Affiliate agrees to be bound by the terms and conditions of
this Agreement;

 

(iii)                               deposit any Common Stock in any voting trust
or subject any Common Stock to any arrangement or agreement with respect to the
voting of any Common Stock, other than any such voting trust, arrangement or
agreement solely among the members of Starboard and otherwise in accordance with
this Agreement;

 

(iv)                              seek or submit, or encourage any person or
entity to seek or submit, nominations in furtherance of a “contested
solicitation” for the appointment, election or removal of directors with respect
to the Company or seek, encourage or take any other action with respect to the
appointment, election or removal of any directors; provided, however, that
nothing in this Agreement shall prevent Starboard or its Affiliates or
Associates from taking actions in furtherance of identifying director candidates
in connection with the 2019 Annual Meeting so long as such actions do not create
a public disclosure obligation for Starboard or the Company and are not publicly
disclosed by Starboard or its representatives or Affiliates and are undertaken
on a basis reasonably designed to be confidential and in accordance in all
material respects with Starboard’s normal practices in the circumstances;

 

(v)                                 (A) make any proposal for consideration by
shareholders at any annual or special meeting of shareholders of the Company or
through any written consent of shareholders, (B) make any offer or proposal
(with or without conditions) with respect to any merger, tender offer,
acquisition, recapitalization, restructuring, disposition or other business
combination involving Starboard and the Company, (C) affirmatively solicit a
third party to make an offer or proposal (with or without conditions) with
respect to any merger, tender offer, acquisition, recapitalization,
restructuring, disposition or other business combination involving the Company,
or publicly encourage, initiate or support any third party

 

6

--------------------------------------------------------------------------------


 

in making such an offer or proposal, (D) publicly comment on any third party
proposal regarding any merger, tender offer, acquisition, recapitalization,
restructuring, disposition, or other business combination with respect to the
Company by such third party prior to such proposal becoming public or (E) call
or seek to call a special meeting of shareholders;

 

(vi)                              seek, alone or in concert with others,
representation on the Board, except as specifically permitted in Section 1;

 

(vii)                           advise, encourage, support or influence any
person or entity with respect to the voting or disposition of any securities of
the Company at any annual or special meeting of shareholders, except in
accordance with Section 1; or

 

(viii)                        make any request or submit any proposal to amend
the terms of this Agreement other than through non-public communications with
the Company that would not be reasonably determined to trigger public disclosure
obligations for any Party.

 

(b)                                 Except as expressly provided in Section 1 or
Section 2(a), Starboard shall be entitled to (i) vote the Common Stock that it
beneficially owns as Starboard determines in its sole discretion and
(ii) disclose, publicly or otherwise, how it intends to vote or act with respect
to any securities of the Company, any shareholder proposal or other matter to be
voted on by the shareholders of the Company and the reasons therefor (in each
case, subject to Section 1(c)(iii)).

 

(c)                                  Nothing in Section 2(a) shall be deemed to
limit the exercise in good faith by a New Director of such person’s fiduciary
duties solely in such person’s capacity as a director of the Company and in a
manner consistent with such person’s and Starboard’s obligations under this
Agreement.

 

3.                                      Representations and Warranties of the
Company.  The Company represents and warrants to Starboard that (a) the Company
has the corporate power and authority to execute this Agreement and to bind it
thereto, (b) this Agreement has been duly and validly authorized, executed and
delivered by the Company, constitutes a valid and binding obligation and
agreement of the Company, and is enforceable against the Company in accordance
with its terms, except as enforcement thereof may be limited by applicable
bankruptcy, insolvency, reorganization, moratorium, fraudulent conveyance or
similar laws generally affecting the rights of creditors and subject to general
equity principles, and (c) the execution, delivery and performance of this
Agreement by the Company does not and will not (i) violate or conflict with any
law, rule, regulation, order, judgment or decree applicable to the Company, or
(ii) result in any breach or violation of or constitute a default (or an event
which with notice or lapse of time or both would constitute such a breach,
violation or default) under or pursuant to, or result in the loss of a material
benefit under, or give any right of termination, amendment, acceleration or
cancellation of, any organizational document or agreement to which the Company
is a party or by which it is bound.

 

7

--------------------------------------------------------------------------------


 

4.                                      Representations and Warranties of
Starboard.  Starboard represents and warrants to the Company that (a) the
authorized signatory of Starboard set forth on the signature pages hereto has
the power and authority to execute this Agreement and any other documents or
agreements to be entered into in connection with this Agreement and to bind
Starboard thereto, (b) this Agreement has been duly authorized, executed and
delivered by Starboard, and is a valid and binding obligation of Starboard,
enforceable against Starboard in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles,
(c) the execution of this Agreement, the consummation of any of the transactions
contemplated hereby, and the fulfillment of the terms hereof, in each case in
accordance with the terms hereof, will not conflict with, or result in a breach
or violation of the organizational documents of Starboard as currently in
effect, (d) the execution, delivery and performance of this Agreement by
Starboard does not and will not (i) violate or conflict with any law, rule,
regulation, order, judgment or decree applicable to Starboard, or (ii) result in
any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both would constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which such member is a party or by which it is bound, (e) as
of the date of this Agreement, Starboard beneficially owns 3,030,000 shares of
Common Stock, including 555,250 shares underlying certain forward purchase
contracts exercisable within sixty (60) days hereof, and (f) as of the date
hereof, and except as set forth in clause (e) above, Starboard does not
currently have, and does not currently have any right to acquire, any interest
in any securities of the Company (or any rights, options or other securities
convertible into or exercisable or exchangeable (whether or not convertible,
exercisable or exchangeable immediately or only after the passage of time or the
occurrence of a specified event) for such securities or any obligations measured
by the price or value of any securities of the Company or any of its controlled
Affiliates, including any swaps or other derivative arrangements designed to
produce economic benefits and risks that correspond to the ownership of Common
Stock, whether or not any of the foregoing would give rise to beneficial
ownership (as determined under Rule 13d-3 promulgated under the Exchange Act),
and whether or not to be settled by delivery of Common Stock, payment of cash or
by other consideration, and without regard to any short position under any such
contract or arrangement).

 

5.                                      Press Release.  Promptly following the
execution of this Agreement, the Company and Starboard shall jointly issue a
mutually agreeable press release (the “Press Release”) announcing certain terms
of this Agreement in the form attached hereto as Exhibit B.  Prior to the
issuance of the Press Release and subject to the terms of this Agreement,
neither the Company (including the Board and any committee thereof) nor
Starboard shall issue any press release or make public announcement regarding
this Agreement or the matters contemplated hereby without the prior written
consent of the other Party.  During the Standstill Period, neither the Company
nor Starboard nor the Appointed Directors shall make any public announcement or
statement that is inconsistent with or contrary to the terms of this Agreement.

 

6.                                      Specific Performance.  Each of
Starboard, on the one hand, and the Company, on the other hand, acknowledges and
agrees that irreparable injury to the other Party hereto would occur in the
event any of the provisions of this Agreement were not performed in accordance

 

8

--------------------------------------------------------------------------------


 

with their specific terms or were otherwise breached and that such injury would
not be adequately compensable by the remedies available at law (including the
payment of money damages).  It is accordingly agreed that Starboard, on the one
hand, and the Company, on the other hand (the “Moving Party”), shall each be
entitled to specific enforcement of, and injunctive relief to prevent any
violation of, the terms hereof, and the other Party hereto will not take action,
directly or indirectly, in opposition to the Moving Party seeking such relief on
the grounds that any other remedy or relief is available at law or in equity. 
This Section 6 is not the exclusive remedy for any violation of this Agreement.

 

7.                                      Expenses.  The Company shall reimburse
Starboard for its reasonable, documented out-of-pocket fees and expenses
(including legal expenses) incurred in connection with Starboard’s involvement
at the Company prior to the execution of this Agreement, including, but not
limited to the negotiation and execution of this Agreement, provided that such
reimbursement shall not exceed $75,000 in the aggregate.

 

8.                                      Severability.  If any term, provision,
covenant or restriction of this Agreement is held by a court of competent
jurisdiction to be invalid, void or unenforceable, the remainder of the terms,
provisions, covenants and restrictions of this Agreement shall remain in full
force and effect and shall in no way be affected, impaired or invalidated.  It
is hereby stipulated and declared to be the intention of the Parties that the
Parties would have executed the remaining terms, provisions, covenants and
restrictions without including any of such which may be hereafter declared
invalid, void or unenforceable.  In addition, the Parties agree to use their
best efforts to agree upon and substitute a valid and enforceable term,
provision, covenant or restriction for any of such that is held invalid, void or
enforceable by a court of competent jurisdiction.

 

9.                                      Notices.  Any notices, consents,
determinations, waivers or other communications required or permitted to be
given under the terms of this Agreement must be in writing and will be deemed to
have been delivered:  (a) upon receipt, when delivered personally; (b) upon
receipt, when sent by facsimile (provided confirmation of transmission is
mechanically or electronically generated and kept on file by the sending Party);
(c) upon confirmation of receipt, when sent by email (provided such confirmation
is not automatically generated); or (d) one business day after deposit with a
nationally recognized overnight delivery service, in each case properly
addressed to the Party to receive the same.  The addresses, facsimile numbers
and email addresses for such communications shall be:

 

Bemis Company, Inc.

 

One Neenah Center, 4th Floor

 

P.O. Box 669

 

Neenah, WI 54957

 

Attention:

General Counsel

 

Facsimile:

(920) 527-7600

 

Email:

shedison@bemis.com

 

 

9

--------------------------------------------------------------------------------


 

with a copy (which shall not constitute notice) to:

 

 

 

Faegre Baker Daniels LLP

 

2200 Wells Fargo Center

 

90 South 7th Street

 

Minneapolis, MN 55402

 

Attention:

Amy Seidel

 

 

Mike Stanchfield

 

Facsimile:

(612) 766-1600

 

Email:

amy.seidel@faegrebd.com

 

 

mike.stanchfield@faegrebd.com

 

 

 

If to Starboard or any member thereof:

 

 

 

Starboard Value LP

 

777 Third Avenue, 18th Floor

 

New York, NY 10017

 

Attention:

Jeffrey C. Smith

 

Facsimile:

(212) 845-7989

 

Email:

jsmith@starboardvalue.com

 

 

 

with a copy (which shall not constitute notice) to:

 

 

 

Olshan Frome Wolosky LLP

 

1325 Avenue of the Americas

 

New York, New York 10019

 

Attention:

Steve Wolosky

 

 

Andrew Freedman

 

Facsimile:

(212) 451-2222

 

Email:

swolosky@olshanlaw.com

 

 

afreedman@olshanlaw.com

 

 

10.                               Applicable Law.  This Agreement shall be
governed by and construed and enforced in accordance with the laws of the State
of Missouri without reference to the conflict of laws principles thereof that
would result in the application of the law of another jurisdiction.  Each of the
Parties hereto irrevocably agrees that any legal action or proceeding with
respect to this Agreement and the rights and obligations arising hereunder, or
for recognition and enforcement of any judgment in respect of this Agreement and
the rights and obligations arising hereunder brought by the other Party hereto
or its successors or assigns, shall be brought and determined exclusively in the
courts of the State of Wisconsin or in any federal court within the State of
Wisconsin.  Each of the Parties hereto hereby irrevocably submits with regard to
any such action or proceeding for itself and in respect of its property,
generally and unconditionally, to the personal jurisdiction of the aforesaid
courts and agrees that it will not bring any action relating to this Agreement
in any court other than the aforesaid courts.  Each of the Parties hereto hereby
irrevocably waives, and agrees not to assert in any action or proceeding with
respect to this Agreement, (a) any claim that it is not personally subject to
the jurisdiction of the above-

 

10

--------------------------------------------------------------------------------


 

named courts for any reason, (b) any claim that it or its property is exempt or
immune from jurisdiction of any such court or from any legal process commenced
in such courts (whether through service of notice, attachment prior to judgment,
attachment in aid of execution of judgment, execution of judgment or otherwise)
and (c) to the fullest extent permitted by applicable legal requirements, any
claim that (i) the suit, action or proceeding in such court is brought in an
inconvenient forum, (ii) the venue of such suit, action or proceeding is
improper or (iii) this Agreement, or the subject matter hereof, may not be
enforced in or by such courts.

 

11.                               Counterparts.  This Agreement may be executed
in two or more counterparts, each of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
of the Parties and delivered to the other Party (including by means of
electronic delivery or facsimile).

 

12.                               Mutual Non-Disparagement.  Subject to
applicable law, each of the Parties covenants and agrees that, during the
Standstill Period, or if earlier, until such time as the other Party or any of
its agents, subsidiaries, affiliates, successors, assigns, officers, key
employees or directors shall have breached this Section 12, neither it nor any
of its respective agents, subsidiaries, affiliates, successors, assigns,
officers, key employees or directors, shall in any way publicly criticize,
disparage, call into disrepute, or otherwise defame or slander the other Party
or such other Party’s subsidiaries, affiliates, successors, assigns, officers
(including any current officer of a Party or a Party’s subsidiaries who no
longer serves in such capacity following the execution of this Agreement),
directors (including any current director of a Party or a Party’s subsidiaries
who no longer serves in such capacity following the execution of this
Agreement), employees, shareholders, agents, attorneys or representatives, or
any of their businesses, products or services, in any manner that would
reasonably be expected to damage the business or reputation of such other Party,
their businesses, products or services or their subsidiaries, affiliates,
successors, assigns, officers (or former officers), directors (or former
directors), employees, shareholders, agents, attorneys or representatives.

 

13.                               Securities Laws.  Starboard acknowledges that
it is aware, and will advise each of its representatives who are informed as to
the matters that are the subject of this Agreement, that the United States
securities laws may prohibit any person who directly or indirectly has received
from an issuer material, non-public information from purchasing or selling
securities of such issuer or from communicating such information to any other
person under circumstances in which it is reasonably foreseeable that such
person is likely to purchase or sell such securities.

 

14.                               Entire Agreement; Amendment and Waiver;
Successors and Assigns; Third-Party Beneficiaries; Term.  This Agreement
contains the entire understanding of the Parties with respect to its subject
matter.  There are no restrictions, agreements, promises, representations,
warranties, covenants or undertakings between the Parties other than those
expressly set forth herein.  No modifications of this Agreement can be made
except in writing signed by an authorized representative of each the Company and
Starboard.  No failure on the part of any Party to exercise, and no delay in
exercising, any right, power or remedy hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise of such right, power or remedy
by such Party preclude any other or further exercise thereof or the exercise of
any other right, power or remedy.  All remedies hereunder are cumulative and are
not exclusive of any other remedies provided by law.  The terms and conditions
of this Agreement shall be binding upon, inure to the

 

11

--------------------------------------------------------------------------------


 

benefit of, and be enforceable by the Parties hereto and their respective
successors, heirs, executors, legal representatives, and permitted assigns.  No
Party shall assign this Agreement or any rights or obligations hereunder
without, with respect to Starboard, the prior written consent of the Company,
and with respect to the Company, the prior written consent of Starboard.  This
Agreement is solely for the benefit of the Parties and is not enforceable by any
other persons or entities.  This Agreement shall terminate at the end of the
Standstill Period, except the provisions of Sections 10 and 13, which shall
survive such termination.

 

[The remainder of this page intentionally left blank]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Agreement has been duly executed and delivered by the
duly authorized signatories of the Parties as of the date hereof.

 

BEMIS COMPANY, INC.

 

 

 

 

 

 

By:

/s/ William F. Austen

 

Name:

William F. Austen

 

Title:

President and Chief Executive Officer

 

 

 

 

 

STARBOARD VALUE LP

 

By: Starboard Value GP LLC, its general partner

 

 

 

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

By: Starboard Value LP, its investment manager

 

 

 

STARBOARD VALUE AND OPPORTUNITY S LLC

 

By: Starboard Value LP, its manager

 

 

 

STARBOARD VALUE GP LLC

 

By: Starboard Principal Co LP, its member

 

 

 

STARBOARD PRINCIPAL CO LP

 

By: Starboard Principal Co GP LLC, its general partner

 

 

 

STARBOARD VALUE AND OPPORTUNITY C LP

 

By: Starboard Value R LP, its general partner

 

 

 

STARBOARD VALUE R LP

 

By: Starboard Value R GP LLC, its general partner

 

 

 

STARBOARD PRINCIPAL CO GP LLC

 

 

 

STARBOARD VALUE A GP LLC

 

 

 

STARBOARD VALUE R GP LLC

 

 

 

 

By:

/s/ Jeffrey C. Smith

 

Name:

Jeffrey C. Smith

 

Title:

Authorized Signatory

 

 

 

 

 

JEFFREY C. SMITH

 

 

 

PETER A. FELD

 

 

13

--------------------------------------------------------------------------------


 

MARK R. MITCHELL

 

 

 

By:

/s/ Jeffrey C. Smith

 

Name:

Jeffrey C. Smith

 

Title:

Individually and as Attorney-in-Fact for Peter A. Feld and Mark R. Mitchell

 

14

--------------------------------------------------------------------------------


 

EXHIBIT A

 

STARBOARD VALUE LP

STARBOARD VALUE AND OPPORTUNITY MASTER FUND LTD

STARBOARD VALUE AND OPPORTUNITY S LLC

STARBOARD VALUE GP LLC

STARBOARD PRINCIPAL CO LP

STARBOARD VALUE AND OPPORTUNITY C LP

STARBOARD VALUE R LP

STARBOARD PRINCIPAL CO GP LLC

STARBOARD VALUE R GP LLC

PETER A. FELD

MARK R. MITCHELL

JEFFREY C. SMITH

 

A-1

--------------------------------------------------------------------------------


 

[g84551ki05i001.jpg]

 

Bemis Company Announces Agreement with Starboard

 

Appoints Four New Independent Directors

 

Guillermo Novo, Marran Ogilvie, George Wurtz, and Robert Yanker Further
Strengthen and Diversify Board, Bringing Operational, Finance, and Industry
Expertise

 

Neenah, Wisconsin, March 16, 2018 - Bemis Company, Inc. (NYSE: BMS) (“Bemis” or
“the Company”) today announced that it has entered into an agreement with
Starboard Value LP (“Starboard”), which currently owns approximately 3.3% of the
Company’s outstanding shares, pursuant to which its Board of Directors has
appointed Guillermo Novo, Marran H. Ogilvie, George W. Wurtz III, and Robert H.
Yanker as new independent directors to the Company’s Board, effective
immediately.  The Company also announced that Ronald J. Floto and William L.
Mansfield will retire from the Board at the end of their current terms and will
not stand for reelection at the 2018 Annual Meeting. Following the 2018 Annual
Meeting, the Board will be comprised of 13 directors, 12 of whom will be
independent.

 

In addition, Bemis created a Finance and Strategy Committee of the Board, which
will be composed of two incumbent directors, David S. Haffner and Philip G.
Weaver, and two new directors, Marran H. Ogilvie and Robert H. Yanker.  The
committee will be responsible for reviewing a wide range of topics, including
the Company’s financial matters, strategic direction, and potential merger,
acquisition, and divestiture opportunities, and make recommendations to the
Board regarding such topics.

 

Timothy M. Manganello, Chairman of the Bemis Board, said, “We are pleased to
welcome Guillermo, Marran, George, and Rob as new independent members to the
Bemis Board. They each bring relevant experience and perspectives in areas
essential to our business, including finance, operational, and industry
expertise, and we look forward to benefitting from their insights. The addition
of these directors underscores our focus on continuing to evolve the skills
represented on the Board to best position the Company for success as we
implement and execute on Agility, our comprehensive strategic plan to fix,
strengthen, and grow our business. Importantly, Bemis’ solid fourth quarter 2017
results demonstrate that the Company is building momentum on its objectives and
taking the right actions to enhance profitability and create value for Bemis
shareholders.”

 

Mr. Manganello continued. “On behalf of the entire Board and management team, I
want to thank Ron Floto and Bill Mansfield for their many contributions to Bemis
during their tenure. We wish them all the best in their future endeavors.”

 

B-1

--------------------------------------------------------------------------------


 

Peter Feld, Managing Member at Starboard, said, “We are pleased to have worked
constructively with Bemis to reach an agreement to strengthen the Board with new
independent directors and to create a new Finance and Strategy Committee of the
Board. The appointment of these new directors will bring additional insights and
valuable expertise to Bemis as it focuses on profitability and growth. We look
forward to continuing to work closely with management and the Board as we pursue
our common goal of enhancing shareholder value.”

 

Under the agreement, Starboard will vote its shares in favor of all of the
Board’s nominees and support all Board recommended proposals at the Company’s
2018 Annual Meeting of Shareholders, among other things.  This agreement will be
filed on a Form 8-K with the U.S. Securities and Exchange Commission.

 

About Guillermo Novo

 

Mr. Novo currently serves as President, Chief Executive Officer, and a member of
the Board of Versum Materials, a leading global electronic materials supplier to
the semiconductor industry. In this role, Mr. Novo has focused on setting the
strategic direction of the company and meeting shareholder commitments. Mr. Novo
was appointed CEO after helping lead Versum’s spin-off from Air Products in
October 2016. Previously, he served as Executive Vice President, Materials
Technologies of Air Products since October 2014. He joined Air Products in 2012
as Senior Vice President Electronics, Performance Materials, Strategy and
Technology. Prior to joining Air Products, Mr. Novo served as Group Vice
President, Coating Chemicals, for Dow Chemical Company.

 

About Marran H. Ogilvie

 

Ms. Ogilvie was a member of Ramius, LLC, an alternative investment management
firm, where she served in various capacities from 1994 to 2009 before the firm’s
merger with Cowen Group, including as Chief Operating Officer and General
Counsel. Following the merger, Ms. Ogilvie served as Chief of Staff at Cowen
Group, Inc. until 2010. She currently serves as an Advisor to the Creditors
Committee for the Lehman Brothers International (Europe) Administration. She
also serves as a director of Evolution Petroleum, a developer and producer of
oil and gas reserves, Ferro Corporation, a supplier of functional coatings and
color solutions, Four Corners Property Trust, a REIT for which she chairs the
Audit Committee, and LSB Industries, Inc. a manufacturing company.  Ms. Ogilvie
previously served as a Director for Southwest Bancorp, a regional commercial
bank, Zais Financial Corp., a REIT, Seventy Seven Energy Inc., an oil field
services company, and the Korea Fund, an investment company.

 

About George W. Wurtz III

 

Mr. Wurtz currently serves as the President and Chief Executive Officer of
George Wurtz & Associates LLC, a boutique consulting firm that provides hands-on
support and experienced counsel to corporate clients for their marketing,
operational, strategic sourcing, or financial challenges. Mr. Wurtz co-founded
Soundview Paper Company, a manufacturer and distributor of finished paper
products, where he previously served as Chairman of the Board of Directors and
Chief Executive Officer. Prior to Soundview, Mr. Wurtz was the Chief Executive
Officer and President of WinCup, Inc., a leading manufacturer and distributor of
a broad line of disposable foodservice products and Executive Vice President of
Georgia- Pacific Corporation, a then publicly traded leading maker of tissue,
pulp, paper, packaging, building products, and related chemicals, and James
River Corporation, an American pulp and paper company. He currently serves as a
director of Appvion, Inc., a producer of thermal, carbonless, security, and
other specialty coated papers, Mohawk Fine Papers, Inc., a paper manufacturing
company, and

 

B-2

--------------------------------------------------------------------------------


 

Urbanspace, a commercial real estate and restaurant business out of New York
City. He also serves as Chairman of the State University of New York at Oswego
Engineering Advisory Board.

 

About Robert H. Yanker

 

Mr. Yanker currently serves as Director Emeritus at McKinsey & Company, a
worldwide management consulting firm. Mr. Yanker served at McKinsey for 27
years, from 1986 to 2013, where he worked with a variety of clients in the
industrial, consumer, and telecommunications sectors on a full range of issues
from strategy, portfolio assessment, sales and operations transformation,
restructuring, and capability building. He currently serves as a director of
Aaron’s Inc., a leading omnichannel provider of lease-purchase solutions. He
previously served as a director of Wausau Paper Corp., a manufacturer of
away-from-home towel and tissue products.

 

About Bemis Company, Inc.

 

Bemis Company, Inc. (“Bemis” or the “Company”) is a major supplier of flexible
and rigid plastic packaging used by leading food, consumer products, healthcare,
and other companies worldwide.  Founded in 1858, Bemis reported 2017 net sales
from continuing operations of $4.0 billion.  Bemis has a strong technical base
in polymer chemistry, film extrusion, coating and laminating, printing, and
converting.  Headquartered in Neenah, Wisconsin, Bemis employs approximately
16,500 individuals worldwide.  More information about Bemis is available at our
website, www.bemis.com.

 

About Starboard Value LP

 

Starboard Value LP is a New York-based investment adviser with a focused and
fundamental approach to investing primarily in publicly traded U.S. companies.
Starboard invests in deeply undervalued companies and actively engages with
management teams and boards of directors to identify and execute on
opportunities to unlock value for the benefit of all shareholders.

 

For additional information please contact:

 

Erin M. Winters

Director of Investor Relations

(920) 527-5288

Bemis Company Inc.

 

B-3

--------------------------------------------------------------------------------